DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11AUG2022 has been entered.
Response to Arguments
The Amendment filed 11AUG2022 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every 112(b) rejections previously set forth in the Final Office Action mailed 11FEB2022.
Applicant's arguments filed 11AUG2022 have been fully considered but they are not persuasive.
Regarding claim 1, the claim has been amended to include details of the trailer, of which are either conventional or obvious to one having ordinary skill in the art. It is respectfully submitted that the exact phrasing of the claim does not have to be explicitly taught in the prior art. In considering the disclosure of ANTHONY, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom (MPEP 2144.01).
In regards to ANTHONY, the reference does not use only ozone, but a mixture of ozone and oxygen. Both oxygen and ozone are temperature sensitive for different reasons (reactivity, safety, stability, etc.; see material safety data sheets or MSDS for oxygen and ozone). One having ordinary skill in the art should be aware of the nature of the chemicals used and use common sense when handling them. The teaching, suggestion, or motivation to combine a reference does not preclude examiners from employing common sense. In DyStar Textilfarben GmbH v. C.H. Patrick Co., 464 F.3d 1356, 1366 (Fed. Cir. 2006), the use of common sense does not require a “specific hint or suggestion in a particular reference,” only a reasoned explanation that avoids conclusory generalizations. Perfect Web Technologies, Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1329, 92 USPQ2d 1849, 1854 (Fed. Cir. 2009).
It is well established that a reference is good for all it fairly teaches a person having ordinary skill in the art, even when the teaching is a cursory mention. In re Mills, 916 F.2d 680, 682 (Fed. Cir. 1990). The Supreme Court has made clear that an obviousness analysis “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). That is because “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton.”
Claim Objections
Claim 1 line(s) 10 sets forth the limitation “the trainer”, which should be corrected to “the trailer”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2,6-8,10-15 are rejected under 35 U.S.C. 103 as being unpatentable over ALTMAN (US 20130118994) in view of MORROW (US 5868945), MCGUIRE (US 5868945) and further evidenced by oxygen MSDS and ozone MSDS.
Regarding claims 1,7-8,10, ALTMAN teaches a system and methods for wastewater and produced water cleaning and reclamation (title, Figs.) including a fluid treatment system capable of treating a fluid stream, comprising:
a fluid disposal well (par. [0010,0038]);
a fluid treatment tank (e.g. IGF, Fig. 3 #20) comprising a separator;
a downstream pipe (e.g. Fig. 3 #22) connecting the water treatment tank with the fluid disposal well;
upstream pipes (pipes flowing produced water as shown in Fig. 3) in fluid connection with the water treatment tanks;
an ozone injection system (Fig. 3 #28; par. [0061]) including an ozone injector capable of injecting ozone gas into the fluid stream prior to the fluid reaching the fluid disposal well and an oxygen gas storage tank (it must be stored somewhere; e.g. Fig. 3 #32); and
an oxygen de-gasser (Figs. 2-3), capable of removing gaseous oxygen from the fluid stream.
ALTMAN teaches injecting gas into e.g. an induced gas floatation (IGF) separator with nitrogen capable of forming blanket gas (par. [0038; 0059]). ALTMAN is silent as to a “reject gas” and an oxygen concentrator, and an ozone generator. However, MORROW teaches a process of treating produced water with ozone (title, Figs.) including a fluid treatment system capable of treating a fluid stream, comprising:
a fluid treatment tank (Fig. 1 #28), wherein the fluid treatment tank comprises a separator (C6/L10);
a downstream pipe (Fig. 1 #29);
upstream pipes in fluid connection with the water treatment tanks (pipes connecting the degasser #13 to the treatment tank #28 of Fig. 1);
an ozone injection system (see Figs. 1,3) capable of injecting ozone gas into the fluid stream and including
an ozone injector (Fig. 1 #11),
an oxygen gas storage tank (Fig. 3 #4),
an oxygen concentrator (Fig. 3 #1), 
an ozone generator (Fig. 3 #5); and
an oxygen de-gasser (Fig. 1#13) capable of removing gaseous oxygen from the fluid stream.
MORROW’s ozone device is capable of producing oxygen-depleted reject gas in the process of producing ozone, which is efficient and economical (e.g. nitrogen; C4/L64-65; C5/L13-21).
ALTMAN further teaches the same gas injection system may be used for both the oxidation system (Fig. 3 #28) and the aeration system (Fig. 3 #16; par. [0044]). If not explicitly said, it is obvious to one having ordinary skill in the art to feed “reject gas” or separated nitrogen from the aeration/oxidation systems to the IGF to effect floatation for hydrocarbon removal.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the system of ALTMAN with the ozone injection system of MORROW in order to efficiently and economically inject ozone/gas into the produced water as is known in the art. The references are combinable, because they are in the same technological environment of produced water treatment. See MPEP 2141 III (A) and (G).
ALTMAN does not teach the ozone injection system is contained in a moveable trailer. However, MCGUIRE teaches an enhanced water treatment for reclamation of waste fluids and increased efficiency treatment of potable waters (title, Figs.) including:
a treatment tank (Fig. 1A #20) comprising a separator;
an ozone injection system (Fig. 1A #40,44) capable of injecting ozone gas into a fluid stream; and
wherein the ozone injection system is contained in a movable trailer (par. [0039,0041]) comprising doors (Figs. 2A,B #204,206,208,210) providing access to an interior of the trailer (par. [0038]). The trailer may be partitioned into two separate areas (par. [0041]) and further comprising an air compressor (Fig. 4B #311).
Regarding two or more trailers, it has been held that duplication of parts (i.e. multiple containers or trailers for the ozone system) has no patentable significance absent persuasive evidence that a new and unexpected result is produced (MPEP 2144.04.VI.B). See also par. [0044] for teaching of a second container.
Regarding an insulated trailer and a chiller, it is known to one having ordinary skill in the art the properties of materials used including concentrated oxygen and ozone, and would be obvious to provide oxygen and ozone at suitable temperatures via with a chiller and insulated trailer for safety, stability, and general handling requirements (see oxygen and ozone MSDS). Note that oxygen is explosive and that ozone is highly unstable and reactive.
Regarding the specifics of the sections (first section comprising an air/water handling system, second section comprising an ozone injection system), it is obvious to one having ordinary skill in the art to arrange each device as convenient in the trailer. The particular placement of devices has been held to be an obvious matter of design choice (in other words, for example, putting the air compressor in the second section instead of the first section would have no impact on the overall system). See also MPEP 2144.04.VI.C.
MCGUIRE teaches further that on site processing equipment, at the oil and gas well, is the most cost effective and environmentally friendly way of recycling and disposing of well treatment fluids (par. [0002,0009,0011]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the system of ALTMAN with an insulated trailer and associated components of MCGUIRE in order to provide a cost effective and environmentally friendly way of recycling and disposing of well treatment fluids. The references are combinable, because they are in the same technological environment of produced water treatment. See MPEP 2141 III (A) and (G).
Regarding claim 2, ALTMAN teaches the ozone injection system injects the gas downstream of the fluid treatment tank (Fig. 3). ALTMAN further teaches the same gas injection system may be used for both the oxidation system (Fig. 3 #28) and the aeration system (Fig. 3 #16; par. [0044]), which is upstream. Note also that MORROW teaches the ozone injection system injects the ozone gas upstream of the fluid treatment tank (Fig. 1) and MCGUIRE similarly teaches the ozone injection system (Fig. 1A #40,42) injects the ozone gas upstream of a fluid treatment tank (Fig. 1A #20).
Regarding claim 6, ALTMAN’s device is capable of having the ozone gas is injected as micro-bubbles (par. [0044]).
Regarding claims 11-12, the claim sets forth a method and/or the material worked on as an intended use of the apparatus. A claim is only limited by positively recited elements and thus, “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
See also ALTMAN title, abstract for teaching of the fluid stream is produced water/fracturing fluid from oil or gas wells.
Regarding claim 13, ALTMAN teaches a nitrogen nano-bubble delivery system capable of injecting nitrogen into the fluid stream (par. [0059]).
Regarding claim 14, ALTMAN teaches a nitrogen injector configured to inject nitrogen downstream of the fluid treatment tank (Fig. 3 #50; par. [0064]).
Regarding claim 15, MORROW teaches a gas nano-bubble delivery system comprising a manifold with a strainer (Fig. 1 #11; fritted disc; C4/L7-15) and a mixer (eductor means including a venturi; C5/L4,48-52).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ALTMAN (US 20130118994) in view of MORROW (US 5868945), MCGUIRE (US 5868945), evidenced by oxygen MSDS and ozone MSDS and further in view of RYAN (US 3326747).
Regarding claim 3, ALTMAN does not teach the ozone injection system is a slipstream injection system. However, RYAN ‘747 teaches a disinfecting solution and method (title, figs.) including a slipstream injection system comprising injecting ozone into a side or slipstream (Fig. 1 #18). RYAN ‘747 further teaches that such a system is highly economical and effective (C1/L43-45).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the system of ALTMAN with the slipstream injection system of RYAN ‘747 in order to provide for a highly economical and effective way of injecting ozone. The references are combinable, because they are in the same technological environment of water treatment. See MPEP 2141 III (A) and (G).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over ALTMAN (US 20130118994) in view of MORROW (US 5868945), MCGUIRE (US 5868945), evidenced by oxygen MSDS and ozone MSDS and further in view of RYAN (US 2771416).
Regarding claim 16, ALTMAN does not teach a recycled oxygen injector; however, RYAN ‘416 teaches water purification (title figs.) including:
an ozone injection system (Fig. 1 #16,17);
an oxygen de-gasser (Fig. 1 #18); and,
a recycled oxygen injector (Fig. 1 #20,23,25). RYAN ‘416 teaches reuse or recycle of the gas is highly economical (C6/L3-6,47-50).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the system of ALTMAN with a recycled oxygen injector as taught by RYAN ‘416 in order to provide a cost effective way of treating fluids. The references are combinable, because they are in the same technological environment of water treatment. See MPEP 2141 III (A) and (G).
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
SMIDDY (US 20120285895) discloses a system and method for the treatment of wastewater including an insulated and temperature-controlled trailer.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Liam Royce/Examiner, Art Unit 1777
LIAM A. ROYCE
Primary Examiner
Art Unit 1777